DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 21-40 are pending and examined on the merits.
Claim Objections
Claims 25 & 35 are objected to because of the following informalities:  
In each of Claims 25 & 35, the word “though” should be “through.”  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-24, & 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 10,279,099. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite all of the current limitations, including an arteriovenous graft, a first valve device, a second valve device, an actuator to actuate at least one of the first and second valve devices, the first valve device being configured to restrict flow at a higher pressure than the second valve device, the two valve devices are different types, wherein the first valve device is an inflatable balloon and the second valve device is a check valve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 21-26, 29, 33-36, 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cull (US 2004/0249334).
Re Claim 21, Cull discloses a subcutaneous arteriovenous graft system, comprising:
an arteriovenous graft (12) including an arterial end and an opposite venous end;
a first valve device (24) positioned at or adjacent to the arterial end of the arteriovenous graft;
a second valve device (26) positioned at or adjacent to the venous end of the arteriovenous graft; and
at least one actuator (e.g., injection ports 36 & 38, which controls inflation and deflation of balloon valves 24 & 26, respectively) configured to actuate at least one of the first valve device or the second valve device between an opened state, at which the at least one of the first valve device or the second valve device is configured to allow a flow of blood through the arteriovenous graft, and a closed state, at which the at least one of the first valve device or the second valve device is configured to prevent the flow of blood through the arteriovenous graft (e.g., [0038]);
wherein the first valve device is configured to restrict or stop fluid flow at higher pressures than the second valve device ([0017] & [0064]).
Re Claim 22, Cull also discloses that wherein each of the first and second valve devices is a configured a balloon-type valve comprising an inflatable balloon (e.g., [0038]-[0039]).
Re Claim 23, Cull also discloses that the first valve device is configured as a different valve-type than the second valve device ([0016], [0063]-[0066]).
Re Claims 24-26, Cull also discloses that the first valve device is configured as a balloon-type valve comprising an inflatable balloon and the second valve device is configured as a check valve (e.g., [0063]-[0065]), wherein the check valve comprises a membrane ([0017], 
Re Claim 29, Cull also discloses that the at least one actuator (e.g., see Figs. 2A & 2B) where injection port 36 only control the balloon at valve 24) is only configured to actuate the first valve device between the opened and closed states, the second valve device corresponding to a passive device configured to allow fluid flow through the second valve device in only one direction ([0066]).
Re Claim 33, Cull discloses a subcutaneous arteriovenous graft system, comprising:
an arteriovenous graft (12) including an arterial end and an opposite venous end;
a first valve device (24) positioned at or adjacent to the arterial end of the arteriovenous graft;
a second valve device (26) positioned at or adjacent to the venous end of the arteriovenous graft; and
at least one actuator (e.g., injection ports 36 & 38, which controls inflation and deflation of balloon valves 24 & 26, respectively) configured to actuate at least one of the first valve device or the second valve device between an opened state, at which the at least one of the first valve device or the second valve device is configured to allow a flow of blood through the arteriovenous graft, and a closed state, at which the at least one of the first valve device or the second valve device is configured to prevent the flow of blood through the arteriovenous graft (e.g., [0038]);
wherein the first valve device is configured as a different valve-type than the second valve device ([0016], [0063]-[0066]).
Re Claims 34-36, the limitations are taught by Cull as explained for Claims 24-26 supra.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-28 & 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cull in view of Khosravi (US 5,925,063).
Re Claims 27 & 37, Cull does not explicitly discloses that wherein the check valve comprises overlapping flaps extending within the arteriovenous graft but instead discloses that flaps may be formed in a non-overlapping way ([0066] “the film can include one or more slits that permit fluid flow in one direction”). Khosravi discloses a tubular device that may be implantable within a body vessel, wherein the tubular device contains a check valve formed of overlapping flaps (see Figs. 4A-4C).  It would have been obvious to one skilled in the art at the time of invention to modify Cull with Khosravi since simple substitution of a known element for another (e.g., substituting non-overlapping flaps with overlapping flaps) to obtain predictable results (serving as a check valve in an implanted device inside a body vessel) establishes prima facie case of obviousness (MPEP 2143).
.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cull in view of Menaker (US 6,464,438).
Re Claim 32, Cull discloses the invention of Claim 21 but does not teach that a blood- contacting surface of at least one of the first valve device or the second valve device is treated or textured.  Menaker discloses that vascular grafts and valves are lined or coated with gold to form non-thrombogenic surfaces (Abstract).  It would have been obvious to one skilled in the art at the time of invention to glean from Menaker, to coat any part of the arteriovenous graft that may be in contact with blood, so as to prevent thrombosis formation in the graft.
Allowable Subject Matter
Claims 30-31 & 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art is found to disclose a balloon valve that seals against an inner surface of the graft.  The current reference Cull discloses a balloon valve that is formed on an outside surface of the graft and inflates to squeeze the graft shut.  Another relevant reference Batiste (US 7,833,186) discloses an annular balloon formed on the inside surface of a graft, wherein the balloon inflates and minimizes a passage within the graft (see Figs. 3A & 3B).  The balloon does not seal against an inner surface of the graft when it expands.  Assuming it is over-expanded, it would still contact the opposite side of the annular balloon, not the inner surface of the graft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781
11 September 2021